 


114 S1402 : Patents for Humanity Program Improvement Act
U.S. Senate
2016-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC 
114th CONGRESS2d Session 
S. 1402 
IN THE HOUSE OF REPRESENTATIVES 
 
May 27, 2016 
Referred to the Committee on the Judiciary 
 
AN ACT 
To allow acceleration certificates awarded under the Patents for Humanity Program to be transferable. 
 
 
1.Short titleThis Act may be cited as the Patents for Humanity Program Improvement Act. 2.Transferability of Acceleration Certificates (a)In generalA holder of an acceleration certificate issued pursuant to the Patents for Humanity Program (established in the notice entitled Humanitarian Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8, 2012)), or any successor thereto, of the United States Patent and Trademark Office, may transfer (including by sale) the entitlement to such acceleration certificate to another person. 
(b)RequirementAn acceleration certificate transferred under subsection (a) shall be subject to any other applicable limitations under the notice entitled Humanitarian Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8, 2012), or any successor thereto. Passed the Senate May 26, 2016.Jule E. Adams,Secretary 